COURT OF APPEALS
                       SECOND DISTRICT OF TEXAS
                                   FORT WORTH

                             NO. 02-15-00072-CR


MARCUS EDWARD CLICK                                                APPELLANT

                                        V.

THE STATE OF TEXAS                                                      STATE


                                     ----------

           FROM THE 355TH DISTRICT COURT OF HOOD COUNTY
                      TRIAL COURT NO. CR12270

                                    ------------

              MEMORANDUM OPINION 1 AND JUDGMENT
                                     ----------

      We have considered “Applicant’s Motion To Dismiss Appeal.” The motion

complies with rule 42.2(a) of the rules of appellate procedure. Tex. R. App. P.

42.2(a). No decision of this court having been delivered before we received this

motion, we grant the motion and dismiss the appeal.       See Tex. R. App. P.

42.2(a), 43.2(f).

      1
       See Tex. R. App. P. 47.4.
                                      PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 23, 2015




                            2